DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the September 10, 2021 Office Action, filed March 10, 2022, is acknowledged.  Applicants previously canceled claims 6, 10, 14-15, 18, 20-21, 25, 30, 33-34, 36-42, 45-64, 67-74, 76, 78-80, and 94-95.  Claims 44, 65-66, 75, 77, and 81-88 remain withdrawn from further as being drawn to a nonelected invention.  Applicants amend claims 1 and 16.  Claims 1-5, 7-9, 11-13, 16-17, 19, 22-24, 26-29, 31-32, 35, 43, 89-93, and 96 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed September 10, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-13, 16-17, 19, 22-24, 26-29, 31-32, 35, 43, and 89-93 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2014/0186843, published July 3, 2014, and cited in the Information Disclosure Statement filed June 22, 2020) in view of Jacobson et al. (U.S. Patent Application Publication No. 2015/0133315, published May 14, 2015) and Cai et al. (U.S. Patent Application Publication No. 2015/0225801, filed February 11, 2015, published August 13, 2015 and claiming priority to U.S. Provisional Patent Application No. 61/938,490, filed February 11, 2014).  
The claims require that the first and second recorder DNA sequences are overlapping.  The specification does not disclose how many bases between the first and second recorder DNA sequences must (or may) be.  Therefore, this is interpreted as the first and second recorder DNA sequences can be overlapping by as little as one base.  
Zhang discloses CRISPR-Cas9 systems for genome editing, where the system comprises a guide sequence, a tracr mate sequence, and a tracr sequence in 5’ to 3’ order (paragraphs [0008]-[0009]).  Zhang discloses that the tracr mate sequence hybridizes to the tracr sequence, and the guide sequence directs sequence-specific binding of a CRISPR complex to a target sequence, with the guide sequence hybridized to the target sequence and the tracr mate sequence hybridized to the tracr sequence (paragraph [0011]).  Zhang discloses that the CRISPR enzyme system can be a multiplexed system comprising one or more guide sequences, tracr mate sequences, and one or more tracr sequences that can be used to target one or more sequences (paragraphs [0013]-[0016]).  Zhang discloses that the Cas protein can be Cas9 from a variety of bacterial sources including Streptococcus pyogenes and Streptococcus thermophilus (paragraphs [0110] and [0118]).  Zhang discloses that the Cas9 can be mutated to be a nickase, which is also interpreted as having an altered catalytic activity (paragraph [0114]).  Zhang discloses the use of CRISPR-Cas systems for gene editing in eukaryotic cells, for which CRISPR enzymes can be codon optimized (paragraph [0114]).  Zhang discloses that the CRISPR-Cas system can include one or more nuclear localization sequences (paragraph [0115]).  Zhang discloses that methods of gene editing can take pace in vitro, ex vivo, or in vivo (paragraph [0016]).  Zhang discloses use of vectors for the expression of CRISPR-Cas systems in eukaryotic cells that include inducible promoters (paragraph [01060}.  Zhang discloses gene editing and precise modification of the genome (paragraph [0181]).   Zhang discloses detection of DNA cleavage or mutations at the target sequence, as well as assaying for altered gene expression affected by CRISPR activity, which is interpreted as including creation or destruction of a second targeted sequence (paragraph [0116]).  Zhang discloses detection of altered gene sequences using PCR (paragraphs [0132]-[0133]).  Zhang discloses that the guide, tracr, and tracr mate sequences can comprise two or more hairpins (paragraph [0120]).  Zhang discloses introducing the vectors into the cells via viral vectors, liposomes, and plasmids (paragraphs [0103] and [0124]).  Zhang discloses that the CRISPR enzyme can be a fusion protein where the enzyme is fused to one or more heterologous protein domains (paragraph [0122]).  Zhang discloses that the elements of the vectors can be controlled by different regulatory elements, or promoters (paragraph [0112]).  Zhang discloses that detection of gene editing and activity can be via high-throughput detection using next-gen sequencing (paragraph [0070]).
Zhang fails to disclose or suggest use of the CRISPR-Cas system to record cellular events, or temporal ordering thereof.
Jacobson discloses a method of recording changes in nucleic acid sequences in cellular DNA in response to physical and/or chemical signals from the cellular environment (abstract).  Jacobson discloses that a CRISPR-Cas system can be used to target recorder sequences, which are able to provide and record data from a gene of interest, where expression of the gene is modulated (paragraphs [0007], [0033], and [0050]-[0053]).  Jacobson discloses that the system can be multiplexed by use of multiple guide RNAs used to target CRISPR activity to multiple different target sequences in a cell, which is interpreted as being able to modify the first recorder, which in turn can destroy or modify the second recorder sequence (paragraph [0054]).  Jacobson discloses that the guide RNAs can be operably connected in the cell with inducible promoters, that may be the same or different (paragraphs [0050]-[0053]).  Jacobson discloses that induction of the promoter causes expression of the directed endonuclease (CRISPR-Cas enzyme) (paragraph [0007]).  Jacobson discloses that the promoter can be a tissue specific promoter, which is interpreted as being a promoter of a gene of interest, or can respond to a signal, such as a small molecule, a metabolite, a protein, molecular modification, ion concentration change, electrical charge change, action potential, radiation, UV, and/or light (paragraphs [0033] and [0044]).  Jacobson discloses detection of modification of the recorder sequence (paragraphs [0008] and [0045]-[0046]).  Jacobson discloses that the promoter is induced in response to the signal (paragraphs [0045]-[0046]).  Jacobson discloses that the detection of the modification of the target sequence (i.e., the recorder DNA sequence) can be performed using amplification (PCR) or hybridization assays (paragraph [0067]).
Cai discloses methods for recording information and molecular events in individual cells (abstract).  Cai discloses use of CRISPR-Cas systems to target recorder sequences in the cell (paragraphs [[0011]-[0014]).  Cai discloses that the CRISPR-Cas system uses a conditional promoter that can be activated by and/or recruit a transcription factor (paragraphs [0162]-[0164]).  Cai discloses multiplex detection of more than one event, which may be different, in single cells (paragraph [0149]).  Cai discloses that the recorder sequence, or scratchpad can be found within a cell or can be synthesized and inserted into the cell, and that a molecular event, such as transcription factor activity can be determined (paragraphs [0072]-[0073]).  Cai discloses that mutations can occur in the scratchpad, where the cells are intact or undisrupted, which is interpreted as the scratchpad, or recorder, not being in a gene of interest and that the gene of interest is not modified by the CRISPR-Cas system.  Cai discloses that the molecular changes that can be detected include insertion, deletion, point, and/or multiple point mutations, which is interpreted as including creation or destruction of the cut site of the second recorder sequence (paragraph [0016]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cellular recording methods and systems, which are able to create or destroy a second recorder sequence, of Jacobson and Cai into the CRISPR-Cas gene editing system of Zhang because all three systems require the genome editing ability of well-known CRISPR-Cas systems, and use thereof for recording of cellular events is disclosed by Jacobson and Cai.  Therefore, one of ordinary skill in the art would have a reasonable and predictable expectation of success in using Zhang’s CRISPR-Cas9 system for recording cellular events, whether varied or not, in either single or multiplex events, or resulting in a variety of mutations, including point mutations, according to Jacobson and Cai.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the order of introduction of the recited vectors and recording sequences, as well as the ordering of the cellular events, where more than one recorder is being used according to the method disclosed by Zhang, Jacobson, and Cai because it would be routine in the molecular biology art before the effective filing date of the claimed invention to determine any operable and optimal conditions and ordering of method steps in order to provide the most accurate and reproducible results when recording cellular events using the CRISPR-Cas gene editing system disclosed and suggested by Zhang, Jacobson, and Cai.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jacobson and Cai, as applied to claims 1-5, 7-9, 11-17, 19, 22-24, 26-29, 31-32, 35, 43, and 89-95 above, and further in view of .  This is a new rejection necessitated by Applicants’ amendments.
Zhang, Jacobson, and Cai disclose and suggest a method of recording a cellular event, as discussed above.
Zhang, Jacobson, and Cai fail to disclose or suggest that the CRISPR-Cas system is a self-inactivating system.
Schmidt discloses CRISPR genome engineering machinery in mammalian cells that can be introduced into the cells via a variety of viral vector systems (abstract).  Schmidt discloses that the CRISPR vectors can be used for loss-of function screens, multiplexed gene editing and/or disease modeling in animals (abstract).  Schmidt discloses that the CRISPR systems can be administered using self-inactivating vectors, which provides for minimization of worries regarding generation of replication competent virus, which improves safety (paragraph bridging pages 261 and 262).
Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use a self-inactivating CRISPR system according to Schmidt in the method of recording a cellular event according to Zhang, Jacobson, and Cai because this will provide for a method that has no interference from any viral replication, thus being a more accurate and reproducible screening method.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
Applicants again assert that none of the cited references disclose or suggest that modifications of the first recorder sequence can create or destroy the second recorder sequence.   Applicants assert that the recorder sequences can be overlapping.  Applicants assert that the cited prior art references do not determine a temporal ordering of cellular events.
To begin, Applicants appear to be attacking each reference individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is the combination of Zhang, Jacobson, and Cai (as well as Schmidt) that would lead one of ordinary skill in the art directly to the claimed invention.  Thus, the disclosures of Zhang in combination with Jacobson and Cai are still deemed to be applicable to the invention as claimed.  In addition, as discussed above and previously, both Jacobson and Cai disclose CRISPR-Cas systems for recording cellular events, which is interpreted as including the temporal ordering of such cellular events.   In addition, multiplexed editing using more than one guide and targeting more than one sequence is disclosed and suggested by the combination of Zhang, Jacobson, and Cai.  Further, both Jacobson and Cai discloses modification of the first recorder sequence, which is interpreted as providing for modification (either creation or destruction) of a cut site in the second recorder sequence.  Because the first recorder sequence provides for the destruction (or creation) of a cut site in the second recorder sequence, the temporal ordering of the cellular events can be detected by the means disclosed and suggested by Zhang in view of Jacobson and Cai.  
And, as stated above and previously, it is noted that there is no definition of overlapping in the specification.  Nor is there a disclosed or claimed level of overlapping sequences.  Therefore, the overlapping can be as low as a single base pair.  Zhang in combination with Jacobson and Cai are still deemed to be applicable to the invention as claimed.  In addition, as discussed above and previously, both Jacobson and Cai disclose CRISPR-Cas systems for recording cellular events, as well as multiplexed editing using more than one guide, targeting more than one sequence.  Further, both Jacobson and Cai discloses modification of the first recorder sequence, which is interpreted as providing for modification (either creation or destruction) of a cut site in the second recorder sequence.  Because the first recorder sequence provides for the destruction of a cut site in the second recorder sequence, the temporal ordering of the cellular events can be detected by the means disclosed and suggested by Zhang in view of Jacobson and Cai.  Where Applicants claim that modifying additional non-overlapping recorder sequences do not result in destruction of either recorder sequence, it is noted that the recorder sequences are not destroyed; only the cut site in the second recorder sequence is destroyed.  The sequence as a whole is not.
Thus, contrary to Applicants assertions, the combination of Zhang, Jacobson, and Cai is deemed to render the instant invention obvious.  Applicants have not yet provided any objective or factually-supported evidence to the contrary.  Applicants have again provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those listed above, this rejection is maintained, as modified above.

Regarding the rejection of claim 96, Applicants present the same arguments as discussed above.  For the same reasons, as discussed above, claim 96 is deemed to be obvious over Zhang in view of Jacobson and Cai, and further in view of Schmidt.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636